Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a battery charging and balancing circuit, for charging a battery pack having a plurality of battery cells, the battery charging and balancing circuit comprising: 
a charging circuit, configured to receive the balancing connection indicating signal, the voltage at each cell voltage detecting pin of the plurality of cell voltage detecting pins, a cell voltage of each battery cell of the plurality of battery cells and a battery voltage of the battery pack, wherein when the balancing connection indicating signal is valid, the charging circuit provides a charging current to the battery pack based on the cell voltage of each battery cell of the plurality of battery cells, and a balancing circuit, configured to receive the balancing connection indicating signal and the cell voltage of each battery cell of the plurality of battery cells, wherein when the balancing connection indicating signal is valid, the balancing circuit provides a plurality of control signals respectively based on the cell voltage of the associated battery cell of the plurality of battery cells, and wherein each one of the plurality of control signals is provided to an associated discharging switch of a plurality of discharging switches, and wherein each one of the plurality of discharging switches is coupled to the associated battery cell of the plurality of battery cells; the prior art fails to disclose the further inclusion of the combination of a detecting circuit, configured to receive a ground threshold, wherein the 
Regarding Independent Claim 8, the prior art discloses a control method of a battery charging and balancing system for charging a battery pack with a plurality of battery cells, comprising: when in cell-balancing mode: step A.2: charging the battery pack based on a cell voltage of each battery cell of the plurality of battery cells; step A.3: monitoring if any cell voltage of the plurality of battery cells is higher than a first balance enable threshold, if yes, enabling the balance function and keeping charging the battery pack, if no, keeping charging the battery pack; step A.4: monitoring if any cell voltage of the plurality of battery cells meets a condition that a difference between the cell voltage and a minimum cell voltage is higher than a second balance enable threshold, if yes, performing a balance process for a preset time period, if no, go to step A.6; step A.5: determining if the balance process is completed, if yes, go to step A.6, if no, go to step A.4; step A.6: determining if a charge-complete condition is met, if yes, stop charging, if no, go to step A.2; wherein through the whole charging and balancing process, charging the battery pack continues until the charge-complete condition is met; the prior art fails to disclose the further inclusion of the combination of step A.1: detecting if any voltage at a plurality of cell voltage detecting pins of the battery charging and balancing system respectively coupled to an associated connection node between two adjacent battery cells of the plurality battery cells is higher than a ground threshold, if yes, enter into a cell-balancing mode, otherwise, enter into an unbalancing mode; when in the unbalancing mode: step A.7: charging the battery pack based on a battery voltage of the battery pack; step A.8: determining if the charge-complete condition is met, if yes, stop charging, if no, go to step A.7.
Regarding Independent Claim 14, the prior art discloses a battery system comprising: a battery pack having a plurality of battery cells coupled in series; a charging circuit, configured to receive the balancing connection indicating signal, the voltage at each cell voltage detecting pin of the plurality of cell voltage detecting pins, a cell voltage of each battery cell of the plurality of battery cells and a battery voltage of the battery pack, wherein when the balancing connection indicating signal is valid, the charging circuit provides a charging current to a battery pack based on the cell voltage of each battery cell of the plurality of battery cells; and a balancing circuit, configured to receive the balancing connection indicating signal and the cell voltage of each battery cell of the plurality of battery cells, wherein when the balancing connection indicating signal is valid, the balancing circuit provides a plurality of control signals based on the cell voltage of each battery cell of the plurality of battery cells, and wherein each one of the plurality of control signals is provided to an associated discharging switch of a prior art fails to disclose the further inclusion of the combination of a detecting circuit, configured to receive a ground threshold, wherein the detecting circuit has a plurality of cell voltage detecting pins, and each one of the plurality of cell voltage detecting pins is coupled to an associated connection node between two adjacent battery cells of the plurality of battery cells when the battery system works in a cell-balancing mode, and wherein the detecting circuit provides a balancing connection indicating signal based on comparison results of the ground threshold with a voltage at each cell voltage detecting pin of the plurality of cell voltage detecting pins, and wherein the balancing connection indicating signal is valid only when the voltage at each cell voltage detecting pins of the plurality of cell voltage detecting pin is higher than the ground threshold; and when the balancing connection indicating signal is invalid, the charging circuit provides the charging current to the battery pack based on the battery voltage.
Dependent Claims 2-7, 9-13, and 15-20 are allowed for their dependence upon allowed independent Claims 1, 8, and 14. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859